                    Case 3:19-cr-05478-CVB Document 15 Filed 05/08/20 Page 1 of 2




 2                                                                    __ FILED __ LODGED
                                                                                 __ RECEIVED

 3                                                                         May 08 1 2020
                                                                           CLERK U.S. DISTRICT ODURT
 4                                                                 WESTERN DISTRICT OF WASHINGTON AT TAODMA
                                                                  SY                                   DEPUTY


 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
 9

10         UNITED STATES OF AMERICA,
                                                                 CASE NO. 3:19-cr-05478-CVB-1
II                                  Plaintiff,
                                                                ORDER ON MOTION FOR AN
12                   V.
                                                                ORDER ADDRESSING THE
                                                                CONTINUANCE OF THE TRIAL
13         MICHAEL B LEWIS,

14
                                    Defendant.
15

16            THIS COURT having considered the United States' motion for a continuance of the trial

17   date and the facts set forth therein and General Order 07-20 of the United States District Court

18   for the Western District of Washington addressing measures to reduce the spread and health risks
19   from COVID-19, 1 which is incorporated herein by reference, hereby FINDS as follows:

20             l.         In light of the recommendations made by the Centers for Disease Control and

21            Prevention and the Governor of the State of Washington regarding social distancing
22

23
     1
24       Available at https://www.wawd.uscourts.gov/general-orders-current.

     ORDER ON MOTION FOR AN ORDER ADDRESSING THE
     CONTINUANCE OF THE TRIAL - 1
Case 3:19-cr-05478-CVB Document 15 Filed 05/08/20 Page 2 of 2
